Title: To James Madison from Return Jonathan Meigs Jr., 27 February 1815
From: Meigs, Return Jonathan Jr.
To: Madison, James


                    
                        General Post Office, February 27, 1815.
                    
                    The Postmaster General, in compliance with your directions, communicating a resolution of the Senate of the United States, relative to the Post Office establishment, respectfully reports—
                    
                    That the subsequent pages contain an account of the number of miles of post road in each State; the number of Post Offices; the amount of postages, after paying the expenses of collection for six months, ending June 30, 1814; the expense of transporting the mail for six months, by the contracts now in operation, with the difference or balance of or against each State.
                    Also a detailed statement of the accounts of the several Post Offices, arranged under the heads of the several States, territories, and districts, for six months, ending June 30, 1814, showing the names of all Post Offices then in operation, from which accounts have been received; the names of the several Postmasters; the amount of postage collected on letters and packets; on newspapers; the compensation for delivering free letters; the commission on letter postage; on newspaper postage; the expenditure for ship letters; for way letters; for contingent articles; and the balance in favor of or against each office. All which is respectfully submitted.
                    
                        R. J. Meigs.
                    
                